Exhibit 10.48
FIRST AMENDMENT TO AMENDED
AND RESTATED PLEDGE AND SECURITY AGREEMENT
(Quest Midstream Partners, L.P.)
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
(herein referred to as this “Security Agreement Amendment”) is executed
effective as of February 21, 2008, by QUEST MIDSTREAM PARTNERS, L.P., a Delaware
limited partnership (“Debtor”), whose address is 210 Park Avenue, Suite 2750,
Oklahoma City, Oklahoma 73102 for the benefit of ROYAL BANK OF CANADA (in its
capacity as “Administrative Agent” and “Collateral Agent” for the Lenders
(hereafter defined)), as "Secured Party,” whose address is Royal Bank Plaza,
P.O. Box 50, 200 Bay Street, 12th Floor, South Tower, Toronto, Ontario M5J 2W7.
RECITALS
     WHEREAS, pursuant to that certain Amended and Restated Credit Agreement,
dated as of November 1, 2007 (together with all amendments, supplements,
restatements and other modifications, if any, from time to time thereafter made
thereto, the “Credit Agreement”), among Debtor and Bluestem Pipeline, L.L.C., a
Delaware limited liability company, as borrowers (collectively, the
"Borrowers”), the various financial institutions that were parties thereto
(collectively the "Lenders”) and Royal Bank of Canada, as the administrative
agent and collateral agent (collectively, the “Administrative Agent”), the
Lenders agreed to make loans and issue letters of credit for the account of
Borrowers;
          WHEREAS, to secure payment of the “Obligations” (as defined in the
Credit Agreement) the Debtor entered into that certain Amended and Restated
Pledge and Security Agreement dated as of November 1, 2007 in favor of the
Administrative Agent for the benefit of the Lenders (as the same may be amended,
supplemented and restated from time to time, the “Security Agreement”) pursuant
to which the Debtor granted a security interest in the “Collateral” (as defined
in the Security Agreement);
     WHEREAS, Debtor has formed a new wholly-owned subsidiary known as Quest
Transmission Company, LLC, a Delaware limited liability company to own certain
laterals acquired pursuant to the Enbridge Acquisition (“QTC”); and
     WHEREAS, the Debtor and Administrative Agent are entering into this
Security Agreement Amendment to amend Annex B-1 to the Security Agreement to
reflect the addition of the equity interest of QTC as Pledged Limited Liability
Company Interests evidenced by a certificate and QTC has specified in its
organizational documentation that its limited liability company interests are
securities governed by Article 8 of the Delaware Uniform Commercial Code
(“Delaware UCC”) pursuant to Section 8-103(c) of the Delaware UCC.
     ACCORDINGLY, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Debtor and Secured Party hereby agree as follows:
MLP First Amendment
to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



     1. REFERENCE TO CREDIT AGREEMENT. The terms, conditions, and provisions of
the Credit Agreement are incorporated herein by reference, the same as if set
forth herein verbatim, which terms, conditions, and provisions shall continue to
be in full force and effect hereunder so long as the Lenders are obligated to
lend under the Credit Agreement and thereafter until the Obligations are paid
and performed in full.
     2. Annex B-1 attached to the Security Agreement is hereby replaced and
Supplemental Annex B-1 attached hereto is substituted therefor.
     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Remainder of page Intentionally Blank
Signature Page to Follow.
MLP First Amendment
to Pledge and Security Agreement

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Debtor has caused this Security Agreement Amendment
to be duly executed and delivered by an officer duly authorized as of the date
first above written.

                      DEBTOR:        
 
                    QUEST MIDSTREAM PARTNERS, L.P., a Delaware limited
partnership    
 
                    By:   Quest Midstream GP, LLC,
a Delaware limited liability company, its General
Partner    
 
               
 
      By:        /s/ Jerry C. Cash    
 
               
 
               Jerry C. Cash    
 
               Chief Executive Officer    

                  SECURED PARTY:    
 
                ROYAL BANK OF CANADA, as Administrative Agent and Collateral
Agent    
 
           
 
  By:        /s/ Susan Khokher    
 
                Name: Susan Khokher         Title: Manager, Agency    

Signature Page
MLP First Amendment
to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



SUPPLEMENTAL ANNEX B-1 TO SECURITY AGREEMENT
COLLATERAL DESCRIPTIONS

A.   Collateral Notes and Collateral Note Security:       None.   B.   Pledged
Shares:       None.   C.   Partnership/Limited Liability Company Interests:    
  100% of the limited liability company membership interest in Bluestem
Pipeline, LLC, a Delaware limited liability company       100% of the limited
liability company membership interest in Quest Kansas Pipeline, L.L.C., a
Delaware limited liability company       100% of the limited liability company
interest in Quest Kansas General Partner, L.L.C., a Delaware limited liability
company       100% of the limited liability company interest in Quest
Transmission Company, LLC, a Delaware limited liability company   D.  
Agreements:       Bluestem Partners, LLC Limited Liability Company Agreement    
  Quest Kansas Pipeline, L.L.C Limited Liability Company Agreement       Quest
Kansas General Partner, L.L.C. Limited Liability Company Agreement       Quest
Transmission Company, LLC Limited Liability Company Agreement   E.   Commercial
Tort Claims: None.   F.   Deposit Accounts (including name of bank address and
account number).       Account No. 805481093 at Bank of Oklahoma

Supplemental Annex B-1
MLP First Amendment
to Pledge and Security Agreement

 